By the Court, Sutherland, J.
The defendant is end-tied to his rule, unless the plaintiff stipulates to try at the nex* circuif> and pays the costs. The proper course, where there are several causes at issue in which the question is the same, and which depend upon the same evidence, is to apply to the court for a rule that one of the causes be tried, and that the others abide the event. By doing so, the plaintiff will prevent applications for judgment as in case of non-suit in the causes not tried. The plaintiff here having omitted to stipulate that this cause should abide the event of that tried, the defendant must have judgment as in case of non-suit, unless the plaintiff now stipulate that this cause shall abide the event of the cause which has been tried.